Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of December 20, 2005 (the “Effective
Date”), by and between MARK R. KELLER (the “Executive”) and REPUBLIC PROPERTY
TRUST (the “Company”).

 

WITNESSETH THAT:

 

WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
of the Company upon the terms and subject to the conditions hereinafter set
forth; and

 

WHEREAS, the Executive desires to serve as the Company’s Chief Executive Officer
upon the terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.             PERFORMANCE OF SERVICES.  THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY SHALL BE SUBJECT TO THE FOLLOWING:


 


(A)           SUBJECT TO THE TERMS OF THIS AGREEMENT, THE COMPANY HEREBY AGREES
TO EMPLOY THE EXECUTIVE AS ITS CHIEF EXECUTIVE OFFICER, WITH THE TITLE OF CHIEF
EXECUTIVE OFFICER DURING THE AGREEMENT TERM (AS DEFINED BELOW), AND THE
EXECUTIVE HEREBY AGREES TO ACCEPT SUCH EMPLOYMENT DURING THE AGREEMENT TERM. 
DURING THE AGREEMENT TERM, WHILE HE IS EMPLOYED BY THE COMPANY, THE EXECUTIVE
SHALL BE NOMINATED FOR ELECTION TO THE BOARD OF TRUSTEES OF THE COMPANY (THE
“BOARD”), SO LONG AS HE IS CHIEF EXECUTIVE OFFICER.  IF ELECTED TO AND SERVING
ON THE BOARD, THE EXECUTIVE AGREES TO RESIGN FROM THE BOARD EFFECTIVE ON HIS
DATE OF TERMINATION (AS DEFINED IN PARAGRAPH 3(J)), UNLESS THE EXECUTIVE AND THE
BOARD OTHERWISE AGREE.  THE “AGREEMENT TERM” SHALL INITIALLY BE THE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2009.  THEREAFTER,
THE AGREEMENT TERM WILL BE AUTOMATICALLY EXTENDED FOR 12-MONTH PERIODS, UNLESS
EITHER THE COMPANY OR THE EXECUTIVE SHALL GIVE THE OTHER PARTY NOTICE OF THE
INTENTION TO NOT EXTEND THE AGREEMENT BY OCTOBER 1, 2009 OR BY OCTOBER 1 OF ANY
SUCCEEDING YEAR, IF APPLICABLE.


 


(B)           DURING THE AGREEMENT TERM, WHILE THE EXECUTIVE IS EMPLOYED BY THE
COMPANY, THE EXECUTIVE SHALL DEVOTE HIS FULL TIME, ENERGIES AND TALENTS TO
SERVING AS ITS CHIEF EXECUTIVE OFFICER.


 


(C)           THE EXECUTIVE AGREES THAT HE SHALL PERFORM HIS DUTIES FAITHFULLY
AND TO THE BEST OF HIS ABILITIES SUBJECT TO THE DIRECTIONS OF THE BOARD.  THE
EXECUTIVE’S DUTIES MAY INCLUDE PROVIDING SERVICES FOR BOTH THE COMPANY AND THE
SUBSIDIARIES (AS DEFINED BELOW), AS DETERMINED BY THE BOARD; PROVIDED, HOWEVER,
THAT THE EXECUTIVE SHALL NOT, WITHOUT HIS CONSENT, BE ASSIGNED TASKS THAT WOULD
BE INCONSISTENT WITH THOSE OF CHIEF EXECUTIVE OFFICER OF THE COMPANY.  THE
EXECUTIVE WILL HAVE SUCH AUTHORITY, POWER, RESPONSIBILITIES AND

 

1

--------------------------------------------------------------------------------


 


DUTIES AS ARE INHERENT TO HIS POSITION (AND THE UNDERTAKINGS APPLICABLE TO HIS
POSITION) AND NECESSARY TO CARRY OUT HIS RESPONSIBILITIES AND THE DUTIES
REQUIRED OF HIM HEREUNDER.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“SUBSIDIARY” SHALL MEAN ANY CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP,
JOINT VENTURE OR OTHER ENTITY DURING ANY PERIOD, IN WHICH AT LEAST A MAJORITY
INTEREST IN SUCH ENTITY IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY (OR A
SUCCESSOR TO THE COMPANY).


 


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS PARAGRAPH 1,
DURING THE AGREEMENT TERM, THE EXECUTIVE MAY DEVOTE REASONABLE TIME TO
ACTIVITIES OTHER THAN THOSE REQUIRED UNDER THIS AGREEMENT, INCLUDING MANAGEMENT
OF HIS PERSONAL INVESTMENTS AND ACTIVITIES INVOLVING PROFESSIONAL, CHARITABLE,
EDUCATIONAL, RELIGIOUS AND SIMILAR TYPES OF ORGANIZATIONS, TO THE EXTENT THAT
SUCH OTHER ACTIVITIES DO NOT, IN THE REASONABLE JUDGMENT OF THE BOARD, INHIBIT
OR PROHIBIT THE PERFORMANCE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, OR
CONFLICT IN ANY MATERIAL WAY WITH THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY.


 


(E)           THE COMPANY SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE AGAINST ANY
COSTS, LOSSES, EXPENSES, CLAIMS, SUITS, PROCEEDINGS, INVESTIGATIONS, DAMAGES OR
LIABILITIES TO WHICH THE EXECUTIVE MAY BECOME SUBJECT WHICH ARISE OUT OF, ARE
BASED UPON OR RELATE TO, OR ARE ALLEGED TO SO ARISE, BE BASED UPON OR RELATE TO
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY (AND ANY SUBSIDIARY) OR THE
EXECUTIVE’S SERVICE TO THE COMPANY (AND ANY SUBSIDIARY) AS AN EMPLOYEE, OFFICER
OR MEMBER OF THE BOARD, INCLUDING, WITHOUT LIMITATION, REIMBURSEMENT ON A
CURRENT BASIS, UPON SUBMISSION OF INVOICES, FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THE EXECUTIVE IN CONNECTION WITH INVESTIGATION AND
DEFENDING AGAINST ANY SUCH COSTS, LOSSES, EXPENSES, CLAIMS, SUITS, PROCEEDINGS,
INVESTIGATIONS, DAMAGES OR LIABILITIES; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL NOT BE REQUIRED TO PAY ANY AMOUNTS UNDER THIS PARAGRAPH EXCEPT UPON
RECEIPT OF AN UNSECURED UNDERTAKING BY THE EXECUTIVE TO REPAY ANY SUCH AMOUNTS
AS TO WHICH IT SHALL ULTIMATELY BE DETERMINED BY A COURT OF COMPETENT
JURISDICTION THAT THE EXECUTIVE IS NOT ENTITLED TO INDEMNIFICATION BY THE
COMPANY AND ANY OTHER UNDERTAKING REQUIRED BY LAW.  THE EXECUTIVE WILL BE
COVERED UNDER THE COMPANY’S DIRECTORS AND OFFICERS INSURANCE POLICY DURING THE
AGREEMENT TERM AND FOR SUCH PERIOD FOLLOWING THE DATE OF TERMINATION DURING
WHICH ANY ACTION MAY BE BROUGHT AGAINST THE EXECUTIVE RELATED TO THE MATTERS
ABOVE, SO LONG AS THE COMPANY MAINTAINS SUCH COVERAGE FOR ANY DIRECTOR OR
OFFICER OF THE COMPANY.


 


2.             COMPENSATION.  SUBJECT TO THE TERMS OF THIS AGREEMENT, DURING THE
AGREEMENT TERM, WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY, THE COMPANY
SHALL COMPENSATE HIM FOR HIS SERVICES AS FOLLOWS:


 


(A)           SALARY AND BONUS.


 


(I)            DURING THE AGREEMENT TERM, THE EXECUTIVE SHALL RECEIVE AN ANNUAL
BASE SALARY (THE “SALARY”) OF FIVE HUNDRED THOUSAND DOLLARS ($500,000) SUBJECT
TO ANNUAL REVIEW BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMMITTEE”),
WHICH, IN THE DISCRETION OF SUCH COMMITTEE, MAY BE INCREASED

 

2

--------------------------------------------------------------------------------


 


FROM TIME TO TIME.  ONCE INCREASED, SUCH SALARY MAY NOT BE DECREASED.  SUCH
SALARY SHALL BE PAYABLE IN ARREARS, IN ACCORDANCE WITH THE PAYROLL PRACTICES OF
THE COMPANY.


 


(II)           FOR FISCAL YEAR 2005 AND EACH SUBSEQUENT FISCAL YEAR OF THE
COMPANY DURING THE AGREEMENT TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN
ANNUAL CASH PERFORMANCE-BASED BONUS (THE “BONUS”) FROM THE COMPANY.  THE AMOUNT
OF ANY BONUS SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, TAKING
INTO CONSIDERATION THE RELATIVE CONTRIBUTION BY THE EXECUTIVE TO THE BUSINESS OF
THE COMPANY AND SUCH OTHER PERFORMANCE GOALS AND FACTORS AS THE COMMITTEE DEEMS
RELEVANT WITH THE FOLLOWING TARGETS: THRESHOLD TARGET – 60% OF SALARY; MID-POINT
TARGET – 100% OF SALARY; AND ABOVE TARGET – 175% OF SALARY; PROVIDED, HOWEVER
THAT, NO MINIMUM BONUS AMOUNT IS GUARANTEED.


 


(B)           BENEFITS.  THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY
EMPLOYEE PENSION AND WELFARE BENEFIT PLANS AND PROGRAMS MADE AVAILABLE TO THE
COMPANY’S SENIOR LEVEL EXECUTIVES, ON TERMS WHICH ARE NO LESS FAVORABLE THAN THE
TERMS PROVIDED GENERALLY FOR THE COMPANY’S SENIOR LEVEL EXECUTIVES FROM TIME TO
TIME, INCLUDING, WITHOUT LIMITATION, PENSION, PROFIT SHARING, SAVINGS AND OTHER
RETIREMENT PLANS OR PROGRAMS, MEDICAL, DENTAL, HOSPITALIZATION, SHORT-TERM AND
LONG-TERM DISABILITY AND LIFE INSURANCE PLANS, ACCIDENTAL DEATH AND
DISMEMBERMENT PROTECTION, TRAVEL ACCIDENT INSURANCE, AND ANY OTHER PENSION OR
RETIREMENT PLANS OR PROGRAMS AND ANY OTHER EMPLOYEE WELFARE BENEFIT PLANS OR
PROGRAMS THAT MAY BE SPONSORED BY THE COMPANY FROM TIME TO TIME, INCLUDING ANY
PLANS THAT SUPPLEMENT THE ABOVE-LISTED TYPES OF PLANS OR PROGRAMS, WHETHER
FUNDED OR UNFUNDED.


 


(C)           VACATION.  THE EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS OF
PAID VACATION EACH CALENDAR YEAR (OR A PRO RATA PORTION THEREOF WITH RESPECT TO
ANY PERIOD DURING THE AGREEMENT TERM WHICH DOES NOT ENCOMPASS A FULL CALENDAR
YEAR).


 


(D)           BUSINESS EXPENSES.  THE COMPANY WILL REIMBURSE THE EXECUTIVE FOR
REASONABLE EXPENSES INCURRED BY THE EXECUTIVE ON COMPANY BUSINESS, PURSUANT TO
THE COMPANY’S STANDARD EXPENSE REIMBURSEMENT POLICY AS IN EFFECT FROM TIME TO
TIME, SO LONG AS THE EXECUTIVE PROVIDES PROPER DOCUMENTATION ESTABLISHING THE
AMOUNT, DATE AND BUSINESS PURPOSE OF THOSE EXPENSES.


 


(E)           STOCK-BASED COMPENSATION.


 


(I)            ANNUAL AWARDS.  THE COMPANY SHALL ADOPT, AND EXECUTIVE SHALL
RECEIVE, AWARDS FROM TIME TO TIME AS DETERMINED BY THE COMMITTEE UNDER THE
COMPANY’S 2005 OMNIBUS LONG-TERM INCENTIVE PLAN OR OTHER COMPARABLE EQUITY
ARRANGEMENT (“LONG TERM INCENTIVE PLAN”).  OTHER THAN THE IPO AWARD (AS DEFINED
BELOW), ANY RESTRICTED STOCK GRANTS AWARDED TO THE EXECUTIVE UNDER THE LONG-TERM
INCENTIVE PLAN SHALL VEST IN FOUR (4) EQUAL INSTALLMENTS COMMENCING ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT AND ON THE SUCCEEDING THREE ANNIVERSARIES
THEREOF, UNLESS A DIFFERENT SCHEDULE IS MUTUALLY AGREED TO BY THE COMPANY AND
THE EXECUTIVE.

 

3

--------------------------------------------------------------------------------


 


(II)           IPO AWARD.  UPON THE IPO, THE EXECUTIVE SHALL RECEIVE AN AWARD OF
RESTRICTED SHARES OF COMMON STOCK, SUBJECT TO THE TERMS AND CONDITIONS OF THE
COMPANY’S LONG-TERM INCENTIVE PLAN (EXCEPT AS PROVIDED IN THIS AGREEMENT), EQUAL
TO 86,795 SHARES (THE “IPO AWARD”).  THE RESTRICTED SHARES GRANTED PURSUANT TO
THE IPO AWARD SHALL BE FULLY VESTED; PROVIDED, THAT, THE SALE, TRANSFER OR OTHER
DISPOSITION OF SUCH RESTRICTED SHARES BY THE EXECUTIVE SHALL BE PROHIBITED UNTIL
JULY 1, 2007.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE MAY TRANSFER SUCH
RESTRICTED SHARES (I) AS A BONA FIDE GIFT OR GIFTS OR BY WILL OR INTESTACY, OR
(II) TO ANY TRUST FOR THE DIRECT OR INDIRECT BENEFIT OF THE EXECUTIVE OR THE
IMMEDIATE FAMILY OF THE EXECUTIVE, PROVIDED THAT ANY SUCH TRANSFER SHALL NOT
INVOLVE A DISPOSITION FOR VALUE.  THE COMPANY SHALL PAY TO THE EXECUTIVE A CASH
BONUS EQUAL TO $867,946, WHICH CASH BONUS SHALL BE WITHHELD BY THE COMPANY, TO
THE EXTENT NECESSARY, TO PAY THE WITHHOLDING TAXES ASSOCIATED WITH THE GRANT OF
RESTRICTED SHARES PURSUANT TO THE IPO AWARD AND THIS CASH BONUS.


 


(III)          DIVIDEND PAYMENTS PRIOR TO VESTING.  PRIOR TO VESTING OF THE
RESTRICTED SHARES, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE DIVIDENDS ON SUCH
RESTRICTED SHARES IN THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIME
AS HOLDERS OF UNRESTRICTED SHARES OF COMMON STOCK OF THE COMPANY.


 


(IV)          TIMING OF DELIVERY OF SHARES.  AS PROVIDED IN SECTION 2(E)(II),
THE IPO AWARD SHALL BE IMMEDIATELY VESTED.  FOR ALL OTHER RESTRICTED STOCK AND
OTHER EQUITY AWARDS, THE UNDERLYING SHARES SHALL VEST AND BE DELIVERED, AND ALL
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE EXERCISABLE, AT THE TIME
SPECIFIED IN, AND IN ACCORDANCE WITH THE COMPANY’S STANDARD FORM OF AWARD
AGREEMENT UNDER THE COMPANY’S LONG-TERM INCENTIVE PLAN (WHICH SHALL COMPLY WITH
THE VESTING SCHEDULE SET FORTH IN THIS PARAGRAPH 2(E)), EXCEPT AS FOLLOWS:


 

(A)          ALL EQUITY AWARDS DESCRIBED IN PARAGRAPH 2(E)(I) SHALL IMMEDIATELY
VEST AND ALL RESTRICTED STOCK AND OTHER SIMILAR AWARDS SHALL BE DELIVERABLE UPON
THE DATE OF TERMINATION FOR A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER
THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS 3(A) (DEATH) OR 3(B) (DISABILITY),
UPON A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE CIRCUMSTANCES
DESCRIBED IN PARAGRAPHS 3(D) (CONSTRUCTIVE TERMINATION), OR UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH 3(E) (VOLUNTARY RESIGNATION) AT OR AFTER
THE EXECUTIVE ATTAINS AGE 62, OR UNDER THE CIRCUMSTANCES DESCRIBED IN PARAGRAPH
3(G) (TERMINATION BY THE COMPANY FOR REASONS OTHER THAN CAUSE, DEATH OR
DISABILITY) OR DUE TO NON-RENEWAL OF THE AGREEMENT TERM BY THE COMPANY PRIOR TO
THE EXECUTIVE ATTAINING AGE 62, AND ALL STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS HELD BY THE EXECUTIVE, IF ANY, SHALL BE EXERCISABLE FOR THE UNEXPIRED
STATED TERM OF EACH SUCH OPTION AND STOCK APPRECIATION RIGHT IN THE CASE OF A
RETIREMENT.

 

(B)           THE FOREGOING TO THE CONTRARY NOTWITHSTANDING, ALL SUCH EQUITY
AWARDS SHALL IMMEDIATELY VEST AND ALL SUCH RESTRICTED STOCK AND OTHER SIMILAR
AWARDS SHALL BE DELIVERABLE UPON THE OCCURRENCE OF A CHANGE IN CONTROL.

 

4

--------------------------------------------------------------------------------


 

(C)           FOR THE AVOIDANCE OF DOUBT, ALL UNVESTED EQUITY AWARDS SHALL BE
FORFEITED UPON A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH 3(E) (VOLUNTARY RESIGNATION) PRIOR TO
EXECUTIVE ATTAINING AGE 62 (INCLUDING SUCH A RESIGNATION DUE TO A NON-RENEWAL OF
THE AGREEMENT TERM BY THE EXECUTIVE), OR PARAGRAPH 3(C) (TERMINATION BY COMPANY
FOR CAUSE).

 


3.             TERMINATION.  THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY DURING
THE AGREEMENT TERM MAY BE TERMINATED BY THE COMPANY OR THE EXECUTIVE WITHOUT ANY
BREACH OF THIS AGREEMENT UNDER THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS 3(A)
THROUGH
3(G):


 


(A)           DEATH.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER WILL TERMINATE UPON
HIS DEATH.


 


(B)           DISABILITY.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
DUE TO THE EXECUTIVE’S DISABILITY.  FOR PURPOSES OF THIS AGREEMENT “DISABILITY”
MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE COMPANY
ON A FULL-TIME BASIS FOR NINETY (90) CONSECUTIVE BUSINESS DAYS, OR FOR ONE
HUNDRED AND EIGHTY (180) BUSINESS DAYS (WHICH NEED NOT BE CONTINUOUS) DURING ANY
CONSECUTIVE TWELVE-MONTH PERIOD, AS A RESULT OF INCAPACITY DUE TO A PHYSICAL OR
MENTAL ILLNESS WHICH RENDERS THE EXECUTIVE INCAPABLE, AFTER REASONABLE
ACCOMMODATION, OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT.  IF THE EXECUTIVE
DISPUTES THE COMPANY’S DETERMINATION OF DISABILITY, THE EXECUTIVE (OR HIS
DESIGNATED PHYSICIAN) AND THE COMPANY (OR ITS DESIGNATED PHYSICIAN) SHALL
JOINTLY APPOINT A THIRD-PARTY PHYSICIAN TO EXAMINE THE EXECUTIVE AND DETERMINE
WHETHER THE EXECUTIVE HAS A DISABILITY.


 


(C)           TERMINATION BY COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME FOR CAUSE.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CAUSE” SHALL MEAN:


 


(I)            THE WILLFUL AND CONTINUED FAILURE BY THE EXECUTIVE, AFTER
REASONABLE NOTICE AND OPPORTUNITY TO CURE, TO SUBSTANTIALLY PERFORM HIS DUTIES
WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S
DISABILITY);


 


(II)           WILLFUL GROSS MISCONDUCT INVOLVING SERIOUS MORAL TURPITUDE;


 


(III)          VIOLATION OF PARAGRAPH 6 OF THIS AGREEMENT;


 


(IV)          MATERIAL BREACH OF THIS AGREEMENT (OTHER THAN PARAGRAPH 6 OF THIS
AGREEMENT);


 


(V)           CONVICTION (OR PLEA OF NO CONTEST) OF (A) A FELONY, (B) A CRIME
INVOLVING FRAUD OR (C) OTHER ILLEGAL CONDUCT, OTHER THAN MINOR TRAFFIC
VIOLATIONS, AND WITH RESPECT TO CLAUSE (C), WHICH IS DEMONSTRABLY AND MATERIALLY
INJURIOUS TO THE COMPANY.

 

5

--------------------------------------------------------------------------------


 

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith and
without reasonable belief that such conduct was in the best interests of the
Company.  Any act, or failure to act, based for authority granted pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless (A) as
to subparagraph (iv) above, if the material breach is curable, the Executive has
had a reasonable opportunity and time (but in no event less than thirty (30)
days) to cure such conduct or event and (B) until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (excluding the Executive), after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board, finding that, in the good faith opinion of the Board,
the Executive is guilty of conduct described above, and specifying the
particulars thereof in detail.

 


(D)           CONSTRUCTIVE TERMINATION.  THE EXECUTIVE SHALL BE CONSIDERED TO
HAVE TERMINATED HIS EMPLOYMENT AS A RESULT OF A “CONSTRUCTIVE TERMINATION” IF,
WITHOUT THE WRITTEN CONSENT OF THE EXECUTIVE,


 


(I)            THE COMPANY REDUCES EXECUTIVE’S SALARY OR BONUS OPPORTUNITY;


 


(II)           THE COMPANY MATERIALLY REDUCES THE EXECUTIVE’S DUTIES OR
AUTHORITY, FAILS TO NOMINATE THE EXECUTIVE TO THE BOARD, OR REQUIRES THE
EXECUTIVE TO REPORT OTHER THAN TO THE BOARD OR A COMMITTEE OF THE BOARD;


 


(III)          THE COMPANY RELOCATES ITS PRINCIPAL OFFICES, OR THE EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT, MORE THAN 50 MILES FROM THE COMPANY’S CURRENT
OFFICES IN WASHINGTON, D.C.; OR


 


(IV)          THE COMPANY MATERIALLY BREACHES THIS AGREEMENT;


 


(V)           ANY SUCCESSOR TO THE COMPANY FAILS TO ASSUME THIS AGREEMENT OR
AFFIRM ITS OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT.


 

A termination by the Executive shall not be deemed to be as a result of a
Constructive Termination unless (A) the Executive shall have provided notice of
the Constructive Termination event and (B) as to subparagraph (iv) above, if the
material breach is curable, the Company shall have a reasonable opportunity and
time (but in no event less than 30 days) to cure such conduct or event.

 


(E)           VOLUNTARY RESIGNATION.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
HEREUNDER AT ANY TIME FOR ANY REASON BY GIVING THE COMPANY PRIOR WRITTEN NOTICE
OF HIS RESIGNATION, WHETHER PURSUANT TO THE NON-RENEWAL PROVISION OF PARAGRAPH
1(A) OR OTHERWISE, WHICH SHALL BE EFFECTIVE 30 DAYS AFTER RECEIPT (PROVIDED,
THAT, THE COMPANY MAY ACCELERATE THE DATE OF TERMINATION TO AN EARLIER DATE BY
PROVIDING THE EXECUTIVE WITH NOTICE OF SUCH ACTION, OR, ALTERNATIVELY, THE
COMPANY MAY PLACE THE EXECUTIVE ON PAID

 

6

--------------------------------------------------------------------------------


 


LEAVE DURING SUCH PERIOD).  THE EXECUTIVE SHALL NOT BE REQUIRED TO SPECIFY A
REASON FOR ANY SUCH TERMINATION UNDER THIS PARAGRAPH 3(E) UNLESS THE EXECUTIVE
INTENDS FOR SUCH TERMINATION TO BE SUBJECT TO PARAGRAPH 3(D).


 


(F)            MUTUAL AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME
BY THE MUTUAL AGREEMENT OF THE PARTIES.  ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY MUTUAL AGREEMENT OF THE PARTIES WILL BE MEMORIALIZED BY AN
AGREEMENT WHICH IS REDUCED TO WRITING AND SIGNED BY THE EXECUTIVE AND A DULY
APPOINTED OFFICER OF THE COMPANY.


 


(G)           OTHER TERMINATION BY COMPANY.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME FOR ANY REASON, BY GIVING THE
EXECUTIVE PRIOR WRITTEN NOTICE OF HIS TERMINATION, WHICH SHALL BE EFFECTIVE
IMMEDIATELY OR AS OF SUCH LATER TIME AS IS SPECIFIED IN SUCH NOTICE. 
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY SHALL BE DEEMED TO HAVE
OCCURRED UNDER THIS PARAGRAPH 3(G) UNLESS THE NOTICE OF TERMINATION PROVIDED TO
THE EXECUTIVE BY THE COMPANY SPECIFIES THAT THE EXECUTIVE’S TERMINATION IS FOR
REASONS DESCRIBED IN PARAGRAPHS 3(B), 3(C), OR 3(F), OR UNLESS THE CIRCUMSTANCES
DESCRIBED IN PARAGRAPH 3(H) APPLY.


 


(H)           CHANGE IN CONTROL.  THE EXECUTIVE SHALL BE CONSIDERED TO HAVE
TERMINATED HIS EMPLOYMENT UNDER THIS PARAGRAPH 3(H) IF A “CHANGE IN CONTROL”
OCCURS WITH RESPECT TO THE COMPANY AND WITHIN 24 MONTHS THEREAFTER THE EXECUTIVE
IS TERMINATED BY THE COMPANY FOR ANY REASON WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, WITH OR WITHOUT CAUSE), DEATH OR DISABILITY OR THE EXECUTIVE
TERMINATES HIS EMPLOYMENT FOR ANY REASON WHATSOEVER (WHETHER OR NOT AS A RESULT
OF A CONSTRUCTIVE TERMINATION).  FOR PURPOSES OF THIS AGREEMENT THE TERM “CHANGE
IN CONTROL” MEANS THE HAPPENING OF ANY OF THE FOLLOWING:


 


(I)            ANY “PERSON” (HAVING THE MEANING ASCRIBED TO SUCH TERM IN SECTION
3(A)(9) OF THE EXCHANGE ACT AND USED IN SECTIONS 13(D) AND 14(D) THEREOF,
INCLUDING A “GROUP” WITHIN THE MEANING OF SECTION 13(D)(3)) HAS OR ACQUIRES
BENEFICIAL OWNERSHIP OF THIRTY (30%) PERCENT OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (“VOTING SECURITIES”); PROVIDED, HOWEVER,
THAT IN DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED, VOTING SECURITIES
WHICH ARE HELD OR ACQUIRED BY THE FOLLOWING: (I) THE COMPANY OR ANY OF ITS
RELATED COMPANIES (AS DEFINED IN PARAGRAPH 3(H)(IV) BELOW) OR (II) AN EMPLOYEE
BENEFIT PLAN (OR A TRUST FORMING A PART THEREOF) MAINTAINED BY THE COMPANY OR
ANY OF ITS RELATED COMPANIES (THE PERSONS OR ENTITIES DESCRIBED IN (I) AND (II)
SHALL COLLECTIVELY BE REFERRED TO AS THE “EXCLUDED GROUP”), SHALL NOT CONSTITUTE
A CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, “BENEFICIAL OWNERSHIP”
SHALL MEAN BENEFICIAL OWNERSHIP WITHIN THE MEANING OF RULE 13D-3 PROMULGATED
UNDER THE EXCHANGE ACT.


 


(II)           THE INDIVIDUALS WHO ARE MEMBERS OF THE INCUMBENT BOARD CEASE FOR
ANY REASON TO CONSTITUTE MORE THAN FIFTY (50%) PERCENT OF THE BOARD.  FOR
PURPOSES OF THIS AGREEMENT, “INCUMBENT BOARD” SHALL MEAN THE INDIVIDUALS WHO, AS
OF THE BEGINNING OF THE PERIOD COMMENCING TWO YEARS PRIOR TO THE

 

7

--------------------------------------------------------------------------------


 


DETERMINATION DATE, CONSTITUTE THE BOARD; PROVIDED, HOWEVER, THAT FOR PURPOSES
OF THIS DEFINITION, ANY INDIVIDUAL WHO BECOMES A MEMBER OF THE BOARD SUBSEQUENT
TO THE BEGINNING OF SUCH TWO-YEAR PERIOD, WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS OF THOSE INDIVIDUALS WHO ARE MEMBERS OF THE BOARD AND WHO WERE ALSO
MEMBERS OF THE INCUMBENT BOARD (OR DEEMED TO BE SUCH PURSUANT TO THIS PROVISO)
SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT
BOARD; AND PROVIDED FURTHER, HOWEVER, THAT ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF OR IN CONNECTION WITH AN ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD SHALL NOT BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD.


 


(III)          A CONSUMMATION OF A MERGER, CONSOLIDATION OR REORGANIZATION OR
SIMILAR EVENT INVOLVING THE COMPANY, WHETHER IN A SINGLE TRANSACTION OR IN A
SERIES OF TRANSACTIONS (“BUSINESS COMBINATION”), UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION:


 

(A)          THE PERSONS WITH BENEFICIAL OWNERSHIP OF THE COMPANY, IMMEDIATELY
BEFORE SUCH BUSINESS COMBINATION, HAVE BENEFICIAL OWNERSHIP OF MORE THAN FIFTY
(50%) PERCENT OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION (OR IN THE ELECTION OF A COMPARABLE GOVERNING BODY OF ANY OTHER TYPE
OF ENTITY) RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, AN ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) (THE “SURVIVING COMPANY”) IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR BENEFICIAL OWNERSHIP OF THE VOTING SECURITIES IMMEDIATELY
BEFORE SUCH BUSINESS COMBINATION;

 

(B)           THE INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD
IMMEDIATELY PRIOR TO THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH
BUSINESS COMBINATION CONSTITUTE MORE THAN FIFTY (50%) PERCENT OF THE MEMBERS OF
THE BOARD OF DIRECTORS (OR COMPARABLE GOVERNING BODY OF A NONCORPORATE ENTITY)
OF THE SURVIVING COMPANY; AND

 

(C)           NO PERSON (OTHER THAN A MEMBER OF THE EXCLUDED GROUP OR ANY PERSON
WHO IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION HAD BENEFICIAL OWNERSHIP OF
THIRTY PERCENT (30%) OR MORE OF THE THEN VOTING SECURITIES) HAS BENEFICIAL
OWNERSHIP OF THIRTY (30%) PERCENT OR MORE OF THE THEN COMBINED VOTING POWER OF
THE SURVIVING COMPANY’S THEN OUTSTANDING VOTING SECURITIES.

 


(IV)          THE ASSIGNMENT, SALE, CONVEYANCE, TRANSFER, LEASE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY
PERSON (OTHER THAN THE COMPANY, ANY RELATED COMPANY OR AN EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY RELATED
COMPANY)

 

8

--------------------------------------------------------------------------------


 


UNLESS, IMMEDIATELY FOLLOWING SUCH DISPOSITION, THE CONDITIONS SET FORTH IN
PARAGRAPH (III)(A), (B) AND (C) ABOVE WILL BE SATISFIED WITH RESPECT TO THE
ENTITY WHICH ACQUIRES SUCH ASSETS.  FOR PURPOSES OF THIS AGREEMENT, “RELATED
COMPANY” SHALL MEAN ANY ENTITY THAT IS DIRECTLY OR INDIRECTLY CONTROLLED BY, IN
CONTROL OF OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(V)           THE OCCURRENCE OF A LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 

Notwithstanding the provisions of subparagraphs (i), (ii) and (iii) of this
paragraph (h), the IPO or acquisition of stock by underwriters in furtherance of
a public offering shall not be considered a Change in Control.

 


(I)            DATE OF TERMINATION.  “DATE OF TERMINATION” MEANS THE LAST DAY
THE EXECUTIVE IS EMPLOYED BY THE COMPANY, WHETHER BY REASON OF THE EXPIRATION OF
THE AGREEMENT TERM, TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE FOREGOING
PROVISIONS OF THIS PARAGRAPH 3, OR UNDER ANY OTHER CIRCUMSTANCES.


 


4.             RIGHTS UPON TERMINATION.  THE RIGHTS AND OBLIGATIONS OF THE
COMPANY AND THE EXECUTIVE WITH RESPECT TO COMPENSATION AND BENEFITS UNDER THIS
AGREEMENT FOR PERIODS AFTER HIS DATE OF TERMINATION SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THIS PARAGRAPH 4:


 


(A)           IF THE EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
COMPANY SHALL PAY TO THE EXECUTIVE:


 


(I)            THE EXECUTIVE’S SALARY FOR THE PERIOD ENDING ON THE DATE OF
TERMINATION AND, IF APPLICABLE, ANY EARNED BUT UNPAID BONUS FOR THE FISCAL YEAR
ENDING ON OR BEFORE THE DATE OF TERMINATION.


 


(II)           PAYMENT FOR UNUSED VACATION DAYS, AS DETERMINED IN ACCORDANCE
WITH THE COMPANY POLICY AS IN EFFECT FROM TIME TO TIME.


 


(III)          ANY OTHER PAYMENTS OR BENEFITS TO BE PROVIDED TO THE EXECUTIVE BY
THE COMPANY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY EMPLOYEE BENEFIT
PLANS OR ARRANGEMENTS ADOPTED BY THE COMPANY, TO THE EXTENT SUCH AMOUNTS ARE DUE
FROM THE COMPANY.


 

Except as may otherwise be expressly provided to the contrary in this Agreement,
nothing in this Agreement shall be construed as requiring the Executive to be
treated as employed by the Company for purposes of any employee benefit plan or
arrangement following the date of the Executive’s Date of Termination.

 


(B)           IF THE EXECUTIVE’S EMPLOYMENT TERMINATES UNDER CIRCUMSTANCES
DESCRIBED IN PARAGRAPH 3(C) (TERMINATION FOR CAUSE), PARAGRAPH 3(E) (VOLUNTARY
RESIGNATION), PARAGRAPH 3(F) (TERMINATION BY MUTUAL AGREEMENT), OR IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES AT THE END OF THE AGREEMENT
TERM DUE TO: (I) NON-RENEWAL OF THE AGREEMENT TERM BY THE EXECUTIVE OR (II)
NON-RENEWAL OF THE AGREEMENT TERM BY THE COMPANY AFTER EXECUTIVE ATTAINS AGE 62,
THEN, EXCEPT UNDER THE CIRCUMSTANCES DESCRIBED

 

9

--------------------------------------------------------------------------------


 


IN PARAGRAPH 3(H) (TERMINATIONS AFTER CHANGE OF CONTROL) AND EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR OTHERWISE AGREED IN WRITING BETWEEN THE
EXECUTIVE AND THE COMPANY, THE COMPANY SHALL HAVE NO OBLIGATION TO PAY ANY
SALARY, BONUS, SEVERANCE OR SIMILAR COMPENSATION AMOUNTS TO THE EXECUTIVE UNDER
THIS AGREEMENT FOR PERIODS AFTER THE EXECUTIVE’S DATE OF TERMINATION.


 


(C)           IF THE EXECUTIVE’S EMPLOYMENT TERMINATES UNDER CIRCUMSTANCES
DESCRIBED IN PARAGRAPH 3(A) (RELATING TO THE EXECUTIVE’S DEATH), PARAGRAPH 3(B)
(RELATING TO THE EXECUTIVE’S DISABILITY), PARAGRAPH 3(D) (CONSTRUCTIVE
TERMINATION), PARAGRAPH 3(G) (TERMINATION BY THE COMPANY FOR REASONS OTHER THAN
FOR CAUSE, DEATH OR DISABILITY), OR DUE TO NON-RENEWAL OF THE AGREEMENT TERM BY
THE COMPANY PRIOR TO EXECUTIVE ATTAINING AGE 62, OR UNDER THE CIRCUMSTANCES
DESCRIBED IN PARAGRAPH 3(H) (TERMINATIONS AFTER CHANGE IN CONTROL), THEN, IN
ADDITION TO THE AMOUNTS PAYABLE IN ACCORDANCE WITH PARAGRAPH 4(A), THE EXECUTIVE
SHALL RECEIVE FROM THE COMPANY A LUMP SUM CASH PAYMENT, PAYABLE WITHIN 30 DAYS
OF SUCH TERMINATION, EQUAL TO (I) TWO AND ONE-HALF (2 ½) TIMES THE TOTAL OF (A)
AND (B), WHERE (A) IS HIS SALARY THEN IN EFFECT, AND (B) IS THE AVERAGE OF
BONUSES PAID TO THE EXECUTIVE WITHIN THE PRECEDING 3 YEARS, OR IF EXECUTIVE IS
EMPLOYED FEWER THAN 3 YEARS, SUCH FEWER NUMBER OF YEARS (ANNUALIZING ANY BONUS
FOR A PARTIAL YEAR) (OR, IF THE DATE OF TERMINATION IS PRIOR TO THE DATE OF THE
FIRST BONUS PAYMENT, THEN (B) IS $500,000, WHICH IS THE EXECUTIVE’S INITIAL
MID-POINT TARGET BONUS OPPORTUNITY); AND (II) A PRO-RATA BONUS FOR THE PORTION
OF THE CALENDAR YEAR ELAPSED THROUGH THE DATE OF TERMINATION BASED ON THE AMOUNT
SET FORTH IN CLAUSE (B) OF THIS PARAGRAPH 4(C).  DURING THE 30-MONTH PERIOD
BEGINNING ON THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO
PARAGRAPH 3(H), THE EXECUTIVE AND HIS FAMILY MEMBERS SHALL BE ENTITLED TO
CONTINUED PARTICIPATION IN ALL MEDICAL, DENTAL, DISABILITY, LIFE INSURANCE
COVERAGE AND ANY OTHER BENEFIT PLANS AND ARRANGEMENTS, IN EACH CASE WITH
BENEFITS NO LESS FAVORABLE IN ANY MATERIAL RESPECT THAN THE LEVEL OF COVERAGE
AND BENEFITS APPLICABLE TO THEM IMMEDIATELY PRIOR TO THE DATE OF TERMINATION,
AND THE COMPANY SHALL PAY ALL PREMIUM AMOUNTS THEREFOR.  THE 30 MONTHS OF
CONTINUED MEDICAL COVERAGE AT THE COMPANY’S EXPENSE SHALL RUN CONCURRENTLY WITH
THE TIME PERIOD FOR WHICH THE EXECUTIVE AND HIS FAMILY MEMBERS ARE ENTITLED TO
CONTINUED MEDICAL COVERAGE UNDER THE PROVISIONS OF SECTION 4980B OF THE CODE AND
SECTION 601 OF ERISA, IF APPLICABLE, OR ANY SIMILAR STATE LAW CONTINUATION
COVERAGE REQUIREMENTS.  THE EXECUTIVE’S RESTRICTED SHARES AND OTHER EQUITY
AWARDS SHALL VEST, AND ANY STOCK OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE
EXERCISABLE AFTER THE DATE OF TERMINATION, AS SET FORTH AT PARAGRAPH 2(E)(IV)(A)
OR (B) HEREOF AS THE CASE MAY BE.


 


(D)           IN THE EVENT OF THE EXECUTIVE’S DEATH BEFORE PAYMENT OF ANY AMOUNT
THAT HAD BECOME DUE AND PAYABLE TO OR ON BEHALF OF THE EXECUTIVE PURSUANT TO THE
TERMS OF THIS AGREEMENT, PAYMENT OF THAT AMOUNT SHALL BE MADE TO THE EXECUTIVE’S
ESTATE OR DESIGNATED BENEFICIARY.


 


(E)           THE COMPANY SHALL NOT BE REQUIRED TO MAKE THE PAYMENTS AND PROVIDE
THE BENEFITS SPECIFIED IN PARAGRAPH
4(C) UNLESS THE EXECUTIVE EXECUTES AND DELIVERS TO THE COMPANY AN AGREEMENT
RELEASING THE COMPANY, ITS AFFILIATES AND ITS OFFICERS, DIRECTORS AND EMPLOYEES
FROM ALL LIABILITY (OTHER THAN THE PAYMENTS AND BENEFITS UNDER THIS

 

10

--------------------------------------------------------------------------------


 


AGREEMENT) SUBSTANTIALLY IN THE FORM SET FORTH ATTACHED HERETO AS EXHIBIT A AND
SUCH AGREEMENT HAS BECOME EFFECTIVE AND IRREVOCABLE.


 


5.             DUTIES ON TERMINATION.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, DURING THE PERIOD BEGINNING ON THE DATE OF DELIVERY OF A NOTICE
OF RESIGNATION BY THE EXECUTIVE OR NOTICE OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, AND ENDING ON THE DATE OF TERMINATION, THE EXECUTIVE
SHALL CONTINUE TO PERFORM HIS DUTIES AS SET FORTH IN THIS AGREEMENT, AND DURING
SUCH PERIOD SHALL ALSO PERFORM SUCH REASONABLE SERVICES FOR THE COMPANY AS ARE
NECESSARY AND APPROPRIATE FOR A SMOOTH TRANSITION TO THE EXECUTIVE’S SUCCESSOR,
IF ANY.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS PARAGRAPH 5, THE
COMPANY MAY SUSPEND THE EXECUTIVE FROM PERFORMING HIS DUTIES UNDER THIS
AGREEMENT FOLLOWING THE DELIVERY OF ANY SUCH NOTICE OF RESIGNATION OR
TERMINATION; PROVIDED, HOWEVER, THAT DURING THE PERIOD OF SUSPENSION (WHICH
SHALL END ON THE DATE OF TERMINATION), THE EXECUTIVE SHALL CONTINUE TO BE
TREATED AS EMPLOYED BY THE COMPANY FOR OTHER PURPOSES, AND HIS RIGHTS TO
COMPENSATION OR BENEFITS SHALL NOT BE REDUCED BY REASON OF THE SUSPENSION.


 


6.             NON-COMPETITION AND NON-SOLICITATION.


 


(A)           EXCEPT AS OTHERWISE PERMITTED UNDER PARAGRAPH 1(D) OF THIS
AGREEMENT AND EXCEPT FOR THE PERMITTED ACTIVITIES (OR OWNERSHIP INTERESTS) SET
FORTH ON EXHIBIT B, WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY, HE AGREES
THAT HE WILL NOT DIRECTLY OR INDIRECTLY (WITHOUT PRIOR WRITTEN CONSENT OF THE
COMPANY) ENGAGE IN, ASSIST, PERFORM SERVICES FOR, ESTABLISH OR OPEN, OR HAVE ANY
EQUITY INTEREST (OTHER THAN OWNERSHIP OF 5% OR LESS OF THE OUTSTANDING STOCK OF
ANY CORPORATION LISTED ON THE NEW YORK OR AMERICAN STOCK EXCHANGE OR INCLUDED IN
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM) IN
ANY PERSON, FIRM, CORPORATION, OR BUSINESS ENTITY (WHETHER AS AN EMPLOYEE,
OFFICER, DIRECTOR, AGENT, SECURITY HOLDER, CREDITOR, CONSULTANT, OR OTHERWISE)
THAT ENGAGES IN ANY ACTIVITY WHICH IS DIRECTLY COMPETITIVE WITH THE BUSINESS OF
THE COMPANY AND ITS AFFILIATES.  IN ADDITION, FOR AN 18-MONTH PERIOD AFTER THE
EXECUTIVE’S DATE OF TERMINATION UNDER THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS
3(C) OR 3(E), OR FOR A 6-MONTH PERIOD AFTER THE EXECUTIVE’S DATE OF TERMINATION
DUE TO NON-RENEWAL OF THE AGREEMENT TERM BY THE COMPANY BEFORE THE EXECUTIVE
ATTAINS AGE 62, EXCEPT FOR THE PERMITTED ACTIVITIES (OR OWNERSHIP INTERESTS) SET
FORTH ON EXHIBIT B, THE EXECUTIVE AGREES THAT HE WILL NOT ACTIVELY ENGAGE IN THE
BUSINESS OF THE ACQUISITION OR DEVELOPMENT OF OFFICE PROPERTIES BY ACTING AS AN
INVESTOR, PRINCIPAL, BROKER OR INTERMEDIARY WITH RESPECT TO OFFICE PROPERTY
ACQUISITIONS OR DEVELOPMENT PROJECTS OR BY SOLICITING OR OTHERWISE IDENTIFYING
SPECIFIC ACQUISITION OPPORTUNITIES, BUT THE PROVISIONS OF THIS SENTENCE ARE NOT
TO BE CONSTRUED SO AS TO OTHERWISE PREVENT THE EXECUTIVE FROM ENGAGING IN OFFICE
ASSET MANAGEMENT OR CONSULTING ACTIVITIES.  THE RESTRICTIONS IN THIS PARAGRAPH
6(A) ARE INTENDED TO APPLY TO THE UNITED STATES ONLY.


 


(B)           WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY, AND FOR A PERIOD
OF 18 MONTHS AFTER THE EXECUTIVE’S DATE OF TERMINATION, THE EXECUTIVE AGREES
THAT HE WILL NOT IN ANY MANNER, DIRECTLY OR INDIRECTLY (WITHOUT PRIOR WRITTEN
CONSENT OF THE COMPANY) EMPLOY OR SOLICIT FOR EMPLOYMENT FOR HIMSELF OR ANY
OTHER BUSINESS ENTITY (OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) ANY
INDIVIDUAL WHO WAS, DURING THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR THE 18-MONTH PERIOD FOLLOWING THE

 

11

--------------------------------------------------------------------------------


 


EXECUTIVE’S DATE OF TERMINATION, AN EMPLOYEE, OFFICER, AGENT OR REPRESENTATIVE
OF THE COMPANY (OR ANY SUCCESSOR CORPORATION INTO WHICH THE COMPANY MAY BE
MERGED OR CONSOLIDATED).


 

(c)           While the Executive is employed by the Company, and for a period
of twelve (12) months after the Executive’s Date of Termination, the Executive
agrees that he will not, whether for his own account or for the account of any
other person, firm, corporation or other business organization, (i)
intentionally interfere with the Company’s relationship with, or endeavor to
entice away from the Company or any of the Subsidiaries, any person who during
the Agreement Term or such twelve (12) month period is or was a client,
customer, tenant or source of capital or other investor therein or (ii) usurp an
investment opportunity of the Company or any of the Subsidiaries in a property,
an entity or a person in which the Company invested during the Agreement Term or
actively considered investing in during the Agreement Term.

 


7.             CONFIDENTIAL INFORMATION.  THE EXECUTIVE AGREES THAT:


 


(A)           EXCEPT AS MAY BE REQUIRED BY THE LAWFUL ORDER OF A COURT OR AGENCY
OF COMPETENT JURISDICTION, OR EXCEPT TO THE EXTENT THAT THE EXECUTIVE HAS
EXPRESS AUTHORIZATION FROM THE COMPANY, THE EXECUTIVE AGREES TO KEEP SECRET AND
CONFIDENTIAL INDEFINITELY ALL NON-PUBLIC INFORMATION (INCLUDING, WITHOUT
LIMITATION, INFORMATION REGARDING LITIGATION AND PENDING LITIGATION) CONCERNING
THE COMPANY AND THE SUBSIDIARIES WHICH WAS ACQUIRED BY OR DISCLOSED TO THE
EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY, OR DURING THE
COURSE OF ANY CONSULTATION WITH THE COMPANY FOLLOWING HIS TERMINATION OF
EMPLOYMENT PURSUANT TO PARAGRAPH 3, AND NOT TO DISCLOSE THE SAME, EITHER
DIRECTLY OR INDIRECTLY, TO ANY OTHER PERSON, FIRM, OR BUSINESS ENTITY, OR TO USE
IT IN ANY WAY.


 


(B)           TO THE EXTENT THAT ANY COURT OR AGENCY SEEKS TO HAVE THE EXECUTIVE
DISCLOSE CONFIDENTIAL INFORMATION, HE SHALL PROMPTLY INFORM THE COMPANY, AND HE
SHALL TAKE SUCH REASONABLE STEPS TO PREVENT DISCLOSURE OF CONFIDENTIAL
INFORMATION UNTIL THE COMPANY HAS BEEN INFORMED OF SUCH REQUESTED DISCLOSURE,
AND THE COMPANY HAS AN OPPORTUNITY TO RESPOND TO SUCH COURT OR AGENCY.  TO THE
EXTENT THAT THE EXECUTIVE OBTAINS INFORMATION ON BEHALF OF THE COMPANY OR ANY OF
THE SUBSIDIARIES THAT MAY BE SUBJECT TO ATTORNEY-CLIENT PRIVILEGE AS TO THE
COMPANY’S ATTORNEYS, THE EXECUTIVE SHALL TAKE REASONABLE STEPS TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO PRESERVE SUCH PRIVILEGE.


 


(C)           NOTHING IN THE FOREGOING PROVISIONS OF THIS PARAGRAPH 7 SHALL BE
CONSTRUED SO AS TO PREVENT THE EXECUTIVE FROM USING, IN CONNECTION WITH HIS
EMPLOYMENT FOR HIMSELF OR AN EMPLOYER OTHER THAN THE COMPANY OR ANY OF THE
SUBSIDIARIES, KNOWLEDGE WHICH IS GENERALLY KNOWN (OTHER THAN BY REASON OF A
VIOLATION OF THIS PARAGRAPH 7) TO PERSONS OF HIS EXPERIENCE IN OTHER COMPANIES
IN THE SAME INDUSTRY.


 


8.             DEFENSE OF CLAIMS.  THE EXECUTIVE AGREES THAT, FOR THE PERIOD
BEGINNING THE EFFECTIVE DATE, AND CONTINUING FOR A REASONABLE PERIOD AFTER THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE WILL
COOPERATE WITH THE COMPANY IN DEFENSE OF ANY CLAIMS THAT MAY BE MADE AGAINST THE
COMPANY, AND WILL COOPERATE WITH THE COMPANY IN THE

 

12

--------------------------------------------------------------------------------


 


PROSECUTION OF ANY CLAIMS THAT MAY BE MADE BY THE COMPANY, TO THE EXTENT THAT
SUCH CLAIMS MAY RELATE TO SERVICES PERFORMED BY THE EXECUTIVE FOR THE COMPANY. 
THE EXECUTIVE AGREES TO PROMPTLY INFORM THE COMPANY IF HE BECOMES AWARE OF ANY
LAWSUITS INVOLVING SUCH CLAIMS THAT MAY BE FILED AGAINST THE COMPANY.  THE
COMPANY AGREES TO REIMBURSE THE EXECUTIVE, FOR ALL OF THE EXECUTIVE’S REASONABLE
OUT-OF-POCKET EXPENSES AND, IF ANY SUCH COOPERATION IS REQUESTED AFTER
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, TO COMPENSATE THE
EXECUTIVE FOR HIS TIME ASSOCIATED WITH SUCH COOPERATION AT AN HOURLY RATE BASED
ON THE EXECUTIVE’S SALARY IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION
DIVIDED BY 2,000.  THE EXECUTIVE ALSO AGREES TO PROMPTLY INFORM THE COMPANY IF
HE IS ASKED TO ASSIST IN ANY INVESTIGATION OF THE COMPANY (OR ITS ACTIONS) THAT
MAY RELATE TO SERVICES PERFORMED BY THE EXECUTIVE FOR THE COMPANY, REGARDLESS OF
WHETHER A LAWSUIT HAS THEN BEEN FILED AGAINST THE COMPANY WITH RESPECT TO SUCH
INVESTIGATION.


 


9.             EQUITABLE REMEDIES.  THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY
WOULD BE IRREPARABLY INJURED BY A VIOLATION OF PARAGRAPHS 6, 7 OR 8, AND HE
AGREES THAT THE COMPANY, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO IT FOR
SUCH BREACH OR THREATENED BREACH, SHALL BE ENTITLED TO A PRELIMINARY INJUNCTION,
TEMPORARY RESTRAINING ORDER, OR OTHER EQUIVALENT RELIEF, RESTRAINING THE
EXECUTIVE FROM ANY ACTUAL OR THREATENED BREACH OF ANY OF PARAGRAPHS 6, 7 OR 8. 
IF A BOND IS REQUIRED TO BE POSTED IN ORDER FOR THE COMPANY TO SECURE AN
INJUNCTION OR OTHER EQUITABLE REMEDY, THE PARTIES AGREE THAT SAID BOND NEED NOT
BE MORE THAN A NOMINAL SUM.  THE PARTIES HERETO ACKNOWLEDGE THAT THE POTENTIAL
RESTRICTIONS ON THE EXECUTIVE’S FUTURE EMPLOYMENT IMPOSED BY PARAGRAPHS 6, 7 AND
8 ARE REASONABLE IN DURATION AND ALL OTHER RESPECTS.  IF FOR ANY REASON ANY
COURT OF COMPETENT JURISDICTION SHALL FIND PARAGRAPHS 6, 7, OR 8 UNREASONABLE IN
DURATION OR OTHERWISE, THE EXECUTIVE AND THE COMPANY AGREE THAT THE RESTRICTIONS
AND PROHIBITIONS CONTAINED HEREIN SHALL BE EFFECTIVE TO THE FULLEST EXTENT
ALLOWED UNDER APPLICABLE LAW IN SUCH JURISDICTION.


 


10.           CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING AND
EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT,
AWARD, BENEFIT OR DISTRIBUTION (OR ANY ACCELERATION OF ANY PAYMENT, AWARD,
BENEFIT OR DISTRIBUTION) BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE
(WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS
OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL
PAYMENTS REQUIRED UNDER THIS PARAGRAPH 10) (A “PAYMENT”) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY INTEREST OR PENALTIES ARE
INCURRED BY THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
AND EMPLOYMENT TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT
THERETO) AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS
AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.


 


(B)           SUBJECT TO THE PROVISIONS OF PARAGRAPH 10(A), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS PARAGRAPH 10, INCLUDING WHETHER AND WHEN A
GROSS-UP PAYMENT IS

 

13

--------------------------------------------------------------------------------


 


REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE
UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY A CERTIFIED PUBLIC
ACCOUNTING FIRM REASONABLY ACCEPTABLE TO THE EXECUTIVE AS MAY BE DESIGNATED BY
THE COMPANY (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF
THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT, OR SUCH
EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IF THE ACCOUNTING FIRM DETERMINES
THAT NO EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE
WITH A WRITTEN OPINION, BASED ON “SUBSTANTIAL AUTHORITY” (WITHIN THE MEANING OF
SECTION 6662 OF THE CODE), THAT THE FAILURE TO REPORT THE EXCISE TAX ON THE
EXECUTIVE’S INDIVIDUAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR OTHER ACCURACY-RELATED PENALTY.  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS
DETERMINED PURSUANT TO THIS PARAGRAPH 10, SHALL BE PAID BY THE COMPANY TO THE
EXECUTIVE WITHIN FIVE DAYS OF THE EARLIER OF (I) THE DUE DATE FOR THE PAYMENT OF
ANY EXCISE TAX OR (II) THE ISSUANCE BY THE INTERNAL REVENUE SERVICE (THE “IRS”)
OF NOTICE TO THE EFFECT THAT AN EXCISE TAX IS DUE IN CONNECTION WITH A PAYMENT. 
SUBJECT TO A DETERMINATION BY THE IRS, ANY DETERMINATION BY THE ACCOUNTING FIRM
SHALL BE BINDING UPON THE COMPANY AND THE EXECUTIVE, ABSENT MANIFEST ERROR.


 


11.           NON-ALIENATION.  THE INTERESTS OF THE EXECUTIVE UNDER THIS
AGREEMENT ARE NOT SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, ATTACHMENT, OR GARNISHMENT BY
CREDITORS OF THE EXECUTIVE OR THE EXECUTIVE’S ESTATE.


 


12.           MITIGATION AND SET-OFF.  THE EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE.  THE COMPANY SHALL NOT BE ENTITLED TO SET OFF
AGAINST THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT ANY AMOUNTS
EARNED BY THE EXECUTIVE IN OTHER EMPLOYMENT AFTER TERMINATION OF HIS EMPLOYMENT
WITH THE COMPANY, OR ANY AMOUNTS WHICH MIGHT HAVE BEEN EARNED BY THE EXECUTIVE
IN OTHER EMPLOYMENT HAD HE SOUGHT SUCH OTHER EMPLOYMENT.


 


13.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR CANCELED ONLY BY
MUTUAL AGREEMENT OF THE PARTIES IN WRITING.  SO LONG AS THE EXECUTIVE LIVES, NO
PERSON, OTHER THAN THE PARTIES HERETO, SHALL HAVE ANY RIGHTS UNDER OR INTEREST
IN THIS AGREEMENT OR THE SUBJECT MATTER HEREOF.


 


14.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.


 


15.           SEVERABILITY.  THE INVALIDITY OR NON-ENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, AND THIS AGREEMENT WILL BE CONSTRUED AS
IF SUCH INVALID OR UNENFORCEABLE PROVISION WERE OMITTED (BUT ONLY TO THE EXTENT
THAT SUCH PROVISION CANNOT BE APPROPRIATELY REFORMED OR MODIFIED).


 


16.           WAIVER OF BREACH.  NO WAIVER BY EITHER PARTY HERETO OF A BREACH OF
ANY PROVISION OF THIS AGREEMENT BY THE OTHER PARTY, OR OF COMPLIANCE WITH ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY,
WILL OPERATE OR BE CONSTRUED AS A WAIVER OF ANY

 

14

--------------------------------------------------------------------------------


 


SUBSEQUENT BREACH BY SUCH OTHER PARTY OR ANY SIMILAR OR DISSIMILAR PROVISIONS
AND CONDITIONS AT THE SAME OR ANY PRIOR OR SUBSEQUENT TIME.  THE FAILURE OF ANY
PARTY HERETO TO TAKE ANY ACTION BY REASON OF SUCH BREACH WILL NOT DEPRIVE SUCH
PARTY OF THE RIGHT TO TAKE ACTION AT ANY TIME WHILE SUCH BREACH CONTINUES.


 


17.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO
THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND UPON ANY PERSON
ACQUIRING, WHETHER BY MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR OTHERWISE,
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS AND BUSINESS.


 


18.           NOTICES.  NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR SENT
BY FACSIMILE OR PREPAID OVERNIGHT COURIER TO THE PARTIES AT THE ADDRESSES SET
FORTH BELOW (OR SUCH OTHER ADDRESSES AS SHALL BE SPECIFIED BY THE PARTIES BY
LIKE NOTICE).  SUCH NOTICES, DEMANDS, CLAIMS AND OTHER COMMUNICATIONS SHALL BE
DEEMED GIVEN: (X) WHEN RECEIVED IF GIVEN IN PERSON OR BY COURIER SERVICE, (Y) ON
THE DATE OF TRANSMISSION IF SENT BY TELEX, FACSIMILE OR OTHER WIRE TRANSMISSION
OR (Z) THREE BUSINESS DAYS AFTER BEING DEPOSITED IN THE U.S. MAIL, CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID:


 


(A)           IF TO THE COMPANY, ADDRESSED AS FOLLOWS:


 

Republic Property Trust
1280 Maryland Avenue, Suite 280

Washington, D.C. 20024

Attn:General Counsel
Facsimile: (202) 863-4049

 


(B)           IF TO THE EXECUTIVE, ADDRESSED AS FOLLOWS:


 

Mark R. Keller
4615 Laverock Place, N.W.

Washington, D.C. 20007

Facsimile: (202) 863-4049:

 


19.           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


20.           COSTS OF DISPUTES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE’S
REASONABLE EXPENSES, INCLUDING LEGAL FEES (I) TO NEGOTIATE AND PREPARE THIS
AGREEMENT UP TO A MAXIMUM OF $50,000; (II) IN ANY DISPUTE UNDER THIS AGREEMENT
IN WHICH THE EXECUTIVE PREVAILS ON A MAJORITY OF THE MATERIAL CLAIMS.


 


21.           SURVIVAL OF AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT
SHALL SURVIVE THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


22.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE NOTED HEREIN THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, IF ANY,
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF.


 


23.           ACKNOWLEDGEMENT BY EXECUTIVE.  THE EXECUTIVE REPRESENTS TO THE
COMPANY THAT HE IS KNOWLEDGEABLE AND SOPHISTICATED AS TO BUSINESS MATTERS,
INCLUDING THE SUBJECT MATTER OF THIS AGREEMENT, THAT HE HAS READ THIS AGREEMENT
AND THAT HE UNDERSTANDS ITS TERMS.  THE EXECUTIVE ACKNOWLEDGES THAT, PRIOR TO
ASSENTING TO THE TERMS OF THIS AGREEMENT; HE HAS BEEN GIVEN A REASONABLE TIME TO
REVIEW IT, TO CONSULT WITH COUNSEL OF HIS CHOICE, AND TO NEGOTIATE AT
ARM’S-LENGTH WITH THE COMPANY AS TO THE CONTENTS.  THE EXECUTIVE AND THE COMPANY
AGREE THAT THE LANGUAGE USED IN THIS AGREEMENT IS THE LANGUAGE CHOSEN BY THE
PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND THAT NO RULE OF STRICT CONSTRUCTION
IS TO BE APPLIED AGAINST ANY PARTY HERETO.  THE EXECUTIVE REPRESENTS AND
WARRANTS THAT HE IS NOT, AND WILL NOT BECOME A PARTY TO ANY AGREEMENT, CONTRACT,
ARRANGEMENT OR UNDERSTANDING, WHETHER OF EMPLOYMENT OR OTHERWISE, THAT WOULD IN
ANY WAY RESTRICT OR PROHIBIT HIM FROM UNDERTAKING OR PERFORMING HIS DUTIES IN
ACCORDANCE WITH THIS AGREEMENT.


 


24.           INCONSISTENCY.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND ANY PLAN, PROGRAM OR PRACTICE OF THE COMPANY, THE TERMS OF THIS
AGREEMENT SHALL CONTROL.


 

25.           Section 409A.  Notwithstanding anything to the contrary contained
herein, in the event that either the Company or the Executive determines in good
faith that one or more payments under this Agreement that become payable after
the Executive separates from service with the Company would be subject to the
additional 20% tax imposed by Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), prior to making any such payments, the Company and the
Executive shall confer with each other and unless the Company and the Executive
mutually determine that the additional 20% tax imposed by Section 409A of the
Code will not be applicable, such payments under this Agreement shall not
commence until six months after the Executive separates from service with the
Company to the extent necessary to avoid the imposition of the additional 20%
tax imposed by
Section 409A of the Code.  Any payments that are required to be delayed as a
result of this Section 25 shall be made on or about the earliest date on which
the payment would not result in the additional tax imposed by Section 409A of
the Code.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first written above.

 

 

/s/ Mark R. Keller

 

Executive

 

 

 

 

 

REPUBLIC PROPERTY TRUST

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

Name: Steven A. Grigg

 

Title:   President

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

THIS RELEASE is made as of this        day of                     ,         , by
and between Republic Property Trust (the “Company”) and Mark R. Keller
(“Executive”).

 

WHEREAS, Executive and the Company entered into that certain Employment
Agreement, dated                               , 2005 (“Agreement”);

 

WHEREAS, Executive’s employment with the Company as Chief Executive Officer has
terminated; and

 

WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the severance payments and other benefits
due Executive under the Agreement (“Severance Payments”):

 


1.             EXECUTIVE HEREBY FOR HIMSELF, AND HIS HEIRS, AGENTS, EXECUTORS,
SUCCESSORS, ASSIGNS AND ADMINISTRATORS (COLLECTIVELY, THE “RELATED PARTIES”),
INTENDING TO BE LEGALLY BOUND, DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE
THE COMPANY, ITS AFFILIATES, SUBSIDIARIES, PARENTS, JOINT VENTURES, AND ITS AND
THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, PREDECESSORS, AND PARTNERS,
AND ITS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS, AND
ADMINISTRATORS (COLLECTIVELY, “RELEASEES”) FROM ALL CAUSES OF ACTION, SUITS,
DEBTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH EXECUTIVE EVER
HAD, NOW HAS, OR HEREAFTER MAY HAVE, OR WHICH THE RELATED PARTIES MAY HAVE, BY
REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER, FROM THE BEGINNING OF HIS
INITIAL DEALINGS WITH THE COMPANY TO THE DATE OF THIS RELEASE, AND PARTICULARLY,
BUT WITHOUT LIMITATION OF THE FOREGOING GENERAL TERMS, ANY CLAIMS ARISING FROM
OR RELATING IN ANY WAY TO HIS EMPLOYMENT RELATIONSHIP WITH COMPANY, THE TERMS
AND CONDITIONS OF THAT EMPLOYMENT RELATIONSHIP, AND THE TERMINATION OF THAT
EMPLOYMENT RELATIONSHIP, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”), AS AMENDED, 29 U.S.C. SS. 621
ET SEQ., THE OLDER WORKER’S BENEFIT PROTECTION ACT, 29 U.S.C. SS. 626(F)(1),
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. SS. 2000E ET
SEQ., THE CIVIL RIGHTS ACT OF 1871, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS
WITH DISABILITIES ACT, 42 U.S.C. SS. 12101-12213, THE REHABILITATION ACT, THE
FAMILY AND MEDICAL LEAVE ACT OF 1993 (“FMLA”), 29 U.S.C. SS. 2601 ET SEQ., THE
FAIR LABOR STANDARDS ACT, AND ANY OTHER CLAIMS UNDER ANY FEDERAL, STATE OR LOCAL
COMMON LAW, STATUTORY, OR REGULATORY PROVISION, NOW OR HEREAFTER RECOGNIZED, AND
ANY CLAIMS FOR ATTORNEYS’ FEES AND COSTS, BUT NOT INCLUDING SUCH CLAIMS TO
PAYMENTS, BENEFITS AND OTHER RIGHTS PROVIDED EXECUTIVE UNDER THE AGREEMENT AND
ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT. 
THIS RELEASE IS EFFECTIVE WITHOUT REGARD TO THE LEGAL NATURE OF THE CLAIMS
RAISED AND WITHOUT REGARD TO WHETHER ANY SUCH CLAIMS ARE BASED UPON TORT,
EQUITY, IMPLIED OR EXPRESS CONTRACT OR DISCRIMINATION OF ANY SORT.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS
RELEASE SHALL OPERATE AS A CLEAR AND UNEQUIVOCAL WAIVER BY EXECUTIVE OF ANY
CLAIM FOR ACCRUED OR UNPAID WAGES, BENEFITS OR ANY OTHER TYPE OF PAYMENT OTHER
THAN AS PROVIDED UNDER THE AGREEMENT AND ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY IN WHICH EXECUTIVE IS A PARTICIPANT.  IT IS THE

 

18

--------------------------------------------------------------------------------


 


INTENTION OF THE PARTIES TO MAKE THIS RELEASE AS BROAD AND AS GENERAL AS THE LAW
PERMITS AS TO THE CLAIMS RELEASED HEREUNDER.


 


2.             EXECUTIVE FURTHER AGREES AND RECOGNIZES THAT HE HAS PERMANENTLY
AND IRREVOCABLY SEVERED HIS EMPLOYMENT RELATIONSHIP WITH THE COMPANY, THAT HE
SHALL NOT SEEK EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATED ENTITY AT ANY TIME
IN THE FUTURE, AND THAT THE COMPANY HAS NO OBLIGATION TO EMPLOY HIM IN THE
FUTURE.


 


3.             THE PARTIES AGREE AND ACKNOWLEDGE THAT THE AGREEMENT, AND THE
SETTLEMENT AND TERMINATION OF ANY ASSERTED OR UNASSERTED CLAIMS AGAINST THE
RELEASEES PURSUANT TO THE AGREEMENT, ARE NOT AND SHALL NOT BE CONSTRUED TO BE AN
ADMISSION OF ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL STATUTE OR REGULATION,
OR OF ANY DUTY OWED BY ANY OF THE RELEASEES TO EXECUTIVE.


 


4.             EXECUTIVE CERTIFIES AND ACKNOWLEDGES AS FOLLOWS:


 


(A)           THAT HE HAS READ THE TERMS OF THIS RELEASE, AND THAT HE
UNDERSTANDS ITS TERMS AND EFFECTS, INCLUDING THE FACT THAT HE HAS AGREED TO
RELEASE AND FOREVER DISCHARGE ALL RELEASEES FROM ANY LEGAL ACTION OR OTHER
LIABILITY OF ANY TYPE RELATED IN ANY WAY TO THE MATTERS RELEASED PURSUANT TO
THIS RELEASE OTHER THAN AS PROVIDED IN THE AGREEMENT AND IN THIS RELEASE;


 


(B)           THAT HE HAS SIGNED THIS RELEASE VOLUNTARILY AND KNOWINGLY IN
EXCHANGE FOR THE CONSIDERATION DESCRIBED HEREIN, WHICH HE ACKNOWLEDGES IS
ADEQUATE AND SATISFACTORY TO HIM AND WHICH HE ACKNOWLEDGES IS IN ADDITION TO ANY
OTHER BENEFITS TO WHICH HE IS OTHERWISE ENTITLED;


 


(C)           THAT HE HAS BEEN AND IS HEREBY ADVISED IN WRITING TO CONSULT WITH
AN ATTORNEY PRIOR TO SIGNING THIS RELEASE;


 


(D)           THAT HE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE
DATE THIS RELEASE IS EXECUTED;


 


(E)           THAT HE HAS BEEN INFORMED THAT HE HAS THE RIGHT TO CONSIDER THIS
RELEASE AND WAIVER OF CLAIMS FOR A PERIOD OF 21 DAYS FROM RECEIPT, AND HE HAS
SIGNED ON THE DATE INDICATED BELOW AFTER CONCLUDING THAT THIS RELEASE AND WAIVER
OF CLAIMS IS SATISFACTORY TO HIM; AND


 


(F)            THAT NEITHER THE COMPANY, NOR ANY OF ITS DIRECTORS, EMPLOYEES, OR
ATTORNEYS, HAS MADE ANY REPRESENTATIONS TO HIM CONCERNING THE TERMS OR EFFECTS
OF THIS RELEASE AND WAIVER OF CLAIMS OTHER THAN THOSE CONTAINED HEREIN.


 


(G)           THAT HE HAS NOT FILED, AND WILL NOT HEREAFTER FILE, ANY CLAIM
AGAINST THE COMPANY RELATING TO HIS EMPLOYMENT AND/OR CESSATION OF EMPLOYMENT
WITH THE COMPANY, OR OTHERWISE INVOLVING FACTS THAT OCCURRED ON OR PRIOR TO THE
DATE THAT EXECUTIVE HAS SIGNED THIS RELEASE AND WAIVER OF CLAIMS, OTHER THAN A
CLAIM THAT THE COMPANY HAS FAILED TO PAY EXECUTIVE THE SEVERANCE PAYMENTS OR
BENEFITS DUE UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY IN WHICH EXECUTIVE
IS A PARTICIPANT.

 

19

--------------------------------------------------------------------------------


 


(H)           THAT IF HE COMMENCES, CONTINUES, JOINS IN, OR IN ANY OTHER MANNER
ATTEMPTS TO ASSERT ANY CLAIM RELEASED HEREIN AGAINST THE COMPANY, OR OTHERWISE
VIOLATES THE TERMS OF THIS RELEASE AND WAIVER OF CLAIMS, (I) THE EXECUTIVE WILL
CEASE TO HAVE ANY FURTHER RIGHTS TO SEVERANCE PAYMENTS FROM THE COMPANY, AND
(II) THE EXECUTIVE SHALL BE REQUIRED TO RETURN ANY SEVERANCE PAYMENTS MADE TO
THE EXECUTIVE BY THE COMPANY (TOGETHER WITH INTEREST THEREON).


 


(I)            EXECUTIVE ACKNOWLEDGES THAT HE MAY LATER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE WHICH HE KNOWS OR BELIEVES TO BE TRUE NOW, AND HE
AGREES THAT, IN SUCH EVENT, THIS RELEASE AND WAIVER OF CLAIMS SHALL NEVERTHELESS
REMAIN EFFECTIVE IN ALL RESPECTS, NOTWITHSTANDING SUCH DIFFERENT OR ADDITIONAL
FACTS OR THE DISCOVERY OF THOSE FACTS.


 


5.             THIS RELEASE AND WAIVER OF CLAIMS MAY NOT BE INTRODUCED IN ANY
LEGAL OR ADMINISTRATIVE PROCEEDING, OR OTHER SIMILAR FORUM, EXCEPT ONE
CONCERNING A BREACH OF THIS RELEASE AND WAIVER OF CLAIMS.


 


6.             THIS RELEASE AND WAIVER OF CLAIMS AND THE AGREEMENT CONSTITUTE
THE COMPLETE UNDERSTANDING BETWEEN EXECUTIVE AND THE COMPANY CONCERNING THE
SUBJECT MATTER HEREOF.  NO OTHER PROMISES OR AGREEMENTS WILL BE BINDING UNLESS
SIGNED BY EXECUTIVE AND THE COMPANY.


 


7.             IN THE EVENT THAT ANY PROVISION OR PORTION OF THIS RELEASE AND
WAIVER OF CLAIMS SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY
REASON, THE REMAINING PROVISIONS OR PORTIONS OF THIS RELEASE AND WAIVER OF
CLAIMS SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT TO
THE FULLEST EXTENT PERMITTED BY LAW.


 


8.             THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL SURVIVE TERMINATION OF THIS RELEASE AND WAIVER OF CLAIMS TO THE EXTENT
NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS AND OBLIGATIONS.


 


9.             THIS RELEASE AND WAIVER OF CLAIMS SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAW.


 


10.           EXECUTIVE ALSO UNDERSTANDS THAT HE HAS THE RIGHT TO REVOKE THIS
RELEASE AND WAIVER OF CLAIMS WITHIN 7 DAYS AFTER EXECUTION, AND THAT THIS
RELEASE AND WAIVER OF CLAIMS WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED, BY GIVING WRITTEN NOTICE TO THE FOLLOWING:


 

Republic Property Trust

1280 Maryland Avenue, Suite 280

Washington, D.C. 20024

Attn: General Counsel

Facsimile: (202) 863-4049

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims:

 

 

 

 

Mark R. Keller

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

EXCLUDED PROPERTIES, INTERESTS AND ACTIVIITES

 

1.               Ownership of interests in the following entities, or any
entities controlled by, controlling or under common control with any of the
following entities (provided such entities do not own or acquire interests in
any other properties not presently owned by such entities), including services
as a member, director or officer of any such entity:

 

AJ & K LLC

Portals Development Associates LP

Republic Square Limited Partnership

ACK/Republic Square LLC

RKB/Republic Capital LLC

Keller Family LLC

 

2.               Ownership of any real property owned by any of the entities
referred to in paragraph 1 of this Exhibit B as of the date of this Agreement
(for the avoidance of doubt, all such real property owned by any such entities
as of the date of this Agreement shall be deemed to constitute “ownership
interests” “set forth on Exhibit B” for purposes of paragraph 1 of Section 6(a)
of the Agreement).

 

3.               Any of the real estate activities carried on by any of the
entities referred to in paragraph 1 of Section 6(a) to the extent that such
activities relate to the real estate presently owned by such entities.

 

--------------------------------------------------------------------------------